COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  DONOVAN RAY CUBIT,                              §               No. 08-22-00142-CR

                        Appellant,                §                  Appeal from the

  v.                                              §                 421st District Court

  THE STATE OF TEXAS,                             §             of Caldwell County, Texas

                         State.                   §                  (TC# 2019-283)

                                              §
                                            ORDER

       The reporter’s record was due to be filed on July 27, 2022. The Court Reporter, Aisha
White-Thompson, advised the Court on July 28, 2022 and August 9, 2022 that no arrangements
have been received. In addition, on August 8, 2022, Adam Crawshaw, Appellant’s retained
attorney, filed a motion to withdraw as counsel of record and appoint appellate counsel. Before
the Court considers the motion, it will be necessary for the trial court to conduct a hearing.

         Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal and whether Appellant is entitled to appointment of new
counsel. New counsel is to make satisfactory arrangements with the Court Reporter within 15
days after their appointment. The trial court shall forward its findings to the District Clerk of
Caldwell County, Texas, on or before August 29, 2022. The District Clerk shall prepare and
forward a supplemental clerk’s record containing the trial court’s findings and forward the same
to this Court on or before September 8, 2022. Further, the trial court’s reporter shall prepare,
certify, and file the record of the trial court proceedings with this Court on or before September 8,
2022.

       IT IS SO ORDERED this 9th day of August, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.